DETAILED ACTION
This action is in response to Application No. 16/228,704 filed 11/20/2018 Continuation of application 14/697,474 (filed 4/27/2015) and 13/110,464 (filed 5/18/2011), which claims priority from Provisional Application No. 61/470,181 filed 3/31/2011 . The Request for Continued Examination (RCE) on 02/01/2021 and the amendment presented on 12/07/2020 which provides change to claims 1, 5, 8, 12, 15, and 19, is hereby acknowledged. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-21 are pending and have been considered as below.

Response to Arguments
Regarding independent claims 1,8, and 15:
Applicant argues on page 9 that Anthony does not teach “updating the respective degree of blurring applied to the one or more user interface objects based on the simulated depth of field effect and a respective current position of the one or more user interface objects,”. The Examiner respectfully disagrees. Examiner respectfully directs Applicant's attention to Applicant's specification, paragraphs [ 0159], [0166], and [0168] FIG. 19D shows the blurring concept of claim 1 is not different to the reference Anthony. Applicant’s specification explains “when a menu item is highlighted may also appear to be in focus while the other non-highlighted items are blurred”...’’the elements that are farther away in the Z direction are blurred”. Similarly, reference Anthony discloses in 3D environment, the items in the focal group 509 appears to be in focus/highlighted (focal point) while other items in non-focal group may be positioned behind the focal group 
Applicant further argues “Anthony does not explicitly teach updating the respective degree of blurring (e.g., when changing which group is the focal group). The Examiner respectfully disagrees. Anthony also mentioned about updating the respective degree of blurring, the items that farther and farther away from the focal point, the items may become smaller for the user to see on the screen which construes as changing the degree of blurring for the items (Anthony, Figs. 4-6, [0066]).

Applicant argues on page 10-11 that “Applicant is unable to find any mention in the cited portions of Anthony of moving any user interface objects in a simulated three-dimensional environment. Although the cited portions of Anthony makes mention of changing a focal group, there is no discussion of any movement of user interface objects (“focal group” or “non-focal groups” in Anthony).” Applicant further mentioned Anthony does not disclose the limitation in question using paragraphs [0060] and [0069], The Examiner respectfully submits that those paragraphs are also teaching other features of the invention. Anthony discloses “moving any user interface objects in a simulated three-dimensional environment”, for example, the non-focal group the 

Applicant further argues on pages 12-13 that Anthony does not teach “moving the one or more user interface objects in the simulated three-dimensional environment” in conjunction with “updating the respective degree of blurring applied to the one or more user interface objects based on the simulated depth of field effect and a respective current position of the one or more user interface objects”. The Examiner respectfully disagrees and counter asserts the same rationales set forth above. In addition, as mentioned above, Anthony discloses the items of April is moved to focal group 1209 in conjunction with the items of May is moved to the non-focal group and may become blurred, see [0066], Figs. 12a-12b.

Applicant additionally argues for dependent claims on pages 14-15 that Anthony does not disclose “degree of blurring” applied to the user interface objects. The Examiner respectfully disagrees and counter asserts the same rationales set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-12, 14-19, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anthony et al. (Pub US 2005/0091596 A1, hereinafter “Anthony”).

Claim 1:  Anthony teaches A method, comprising:
at an electronic device with a display device and one or more input devices (“Anthony”, Fig. 1, computer 110, [0034]):
displaying, via the display device, a user interface in a simulated three-dimensional environment that includes a plurality of selectable user interface objects (“Anthony”, Fig. 4, [0043], the 3D environment), wherein the plurality of selectable user interface objects have different positions in the simulated three-dimensional environment, and one or more of the selectable user interface objects are displayed with a simulated depth of field effect that includes applying a respective degree of blurring to the one or more selectable user interface objects (“Anthony”, Fig. 6, [0066], UI objects focal group 509 are more clear, however UI objects non-focal groups 610 may become blurred, and Fig. 12a);

in response to detecting the first navigation input, performing a first navigation operation that includes displaying, via the display device, the one or more user interface objects at a different position in the simulated three-dimensional environment, and, in conjunction with moving the one or more user interface objects in the simulated three-dimensional environment, updating the respective degree of blurring applied to the one or more user interface objects based on the simulated depth of field effect and a respective current position of the one or more user interface objects in the simulated three-dimensional environment (“Anthony”, Figs. 12a-12b, [0069], the user may use a mouse pointer to navigate objects of non-focal group to a focal group, in response updating the degree of blurring after the objects move to non-focal group).

Claim 2:  Anthony teaches the method of claim 1, wherein detecting the first navigation input includes detecting a selection input directed to a first selectable user interface object of the one or more selectable user interface objects (“Anthony”, [0059], [0060], [0066], and Figs. 12a-12b, [0069]).

Claim 3:  Anthony teaches the method of claim 1, wherein moving the one or more user interface objects in the simulated three-dimensional environment includes moving the one or more user interface objects closer to a respective viewpoint (“Anthony”, Figs. 5 and 6, [0044], [0045], e.g., moving the UI object closer to the focal point 508).

Claim 4:  Anthony teaches the method of claim 3, wherein the respective viewpoint is a simulated user viewpoint (“Anthony”, Fig.5, [0044], focal point 508 where user wish to focus).

Claim 5:  Anthony teaches the method of claim 3, wherein updating the respective degree of blurring applied to the one or more user interface objects based on the simulated depth of field effect and the respective current position of the one or more user interface objects in the simulated three-dimensional environment includes: decreasing the degree of blurring applied to a respective user interface object of the one or more user interface objects in conjunction with moving the respective user interface object closer to the respective viewpoint (“Anthony”, [0066], [0069], Figs. 12a-12b).

Claim 7:  Anthony teaches the method of claim 1, wherein performing the first navigation operation includes animating away the respective degree of blurring applied to the one or more selectable user interface objects (“Anthony”, [0044], [0066], [0069], Figs. 12a-12b).

Claim 8: Claim 8 is directed to an electronic device for implementing the method steps of claim 1. Therefore, claim 8 is rejected under similar rationale.

Claim 9: Claim 9 is directed to the electronic device of claim 8 for implementing the method steps of claim 2. Therefore, claim 9 is rejected under similar rationale.

Claim 10: Claim 10 is directed to the electronic device of claim 8 for implementing the method steps of claim 3. Therefore, claim 10 is rejected under similar rationale.

Claim 11: Claim 11 is directed to the electronic device of claim 10 for implementing the method steps of claim 4. Therefore, claim 11 is rejected under similar rationale.

Claim 12: Claim 12 is directed to the electronic device of claim 10 for implementing the method steps of claim 5. Therefore, claim 12 is rejected under similar rationale.

Claim 14: Claim 14 is directed to the electronic device of claim 8 for implementing the method steps of claim 7. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to a non-transitory computer-readable storage medium for implementing the method steps of claim 1. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the non-transitory computer-readable storage medium of claim 15 for implementing the method steps of claim 2. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the non-transitory computer-readable storage medium of claim 15 for implementing the method steps of claim 3. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the non-transitory computer-readable storage medium of claim 17 for implementing the method steps of claim 4. Therefore, claim 18 is rejected under similar rationale.

Claim 19: Claim 19 is directed to the non-transitory computer-readable storage medium of claim 17 for implementing the method steps of claim 5. Therefore, claim 19 is rejected under similar rationale.

Claim 21: Claim 21 is directed to the non-transitory computer-readable storage medium of claim 15 for implementing the method steps of claim 7. Therefore, claim 21 is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Anthony in view of Alexanderovitc et al. (US Pub 2010/0064259 A1, hereinafter “Alexanderovitc”).

Claim 6:  Anthony teaches the method of claim 1, however, Anthony does not explicitly teach the following feature, taught by Alexanderovitc who teaches wherein performing the first navigation operation includes moving the one or more user interface objects in the simulated three-dimensional environment in a first direction, and the method further includes:
while displaying the user interface in the simulated three-dimensional environment, detecting, via the one or more input devices, a second navigation input; and
in response to detecting the second navigation input, performing a second navigation operation that includes moving the one or more user interface objects in a second direction that is orthogonal to the first direction in the simulated three-dimensional environment (“Alexanderovitc”, [0106]-[0110], Figs. 7-9, describes selection different menu icons in response to user’s eye movement in different directions).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention having the teachings of Anthony and Alexanderovitc before him her, to modify the teachings of Anthony to include different moving directions of Kapczynski, because to do so would provide user with the flexibility to manipulate menus in 3D environment.

Claim 13: Claim 13 is directed to the electronic device of claim 8 for implementing the method steps of claim 6. Therefore, claim 13 is rejected under similar rationale.

Claim 20: Claim 20 is directed to the non-transitory computer-readable medium of claim 15 for implementing the method steps of claim 6. Therefore, claim 20 is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHUONG H NGUYEN/Primary Examiner, Art Unit 2142